Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office action based on the 16/979118 filed 11/12/2021.  
Claims 1 & 3-8 are pending and have been fully considered.
Claim 2 was cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, & 8,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "high measured" and “high risk” in claims 1 & 8 are not clear in the instant claims as to what within or above the claimed range 17mg/dl to 40mg/dl, indicate high levels of measured compound, or high risk. Applicant seems to be attempting to claim that the distinguishing level of what is high is different for different patient populations (“characteristics of the population”), or for different disease (coronary heart disease or cerebral stroke). Claiming as done so—dependent on “characteristic of the 
As it instantly reads—any level of a measured Tg-LDL compound over 17mg/dl is at high risk for disease, and anything teaching of Tg-LDL values in or around the range of, “within or above the range of 17mn/dl to 40mg/dl” reads on the claim. This makes the claim unclear as to what the distinguishing range exactly is for which particular diseases and patient populations. It also makes it easy to find prior art to read on these claims which through broadest reasonable interpretation, can be interpreted very broadly. Correction is required.
Further with respect to Claims 1 & 8, it is unclear, how applicant is correlating the amount of hydrogen peroxide to the amount of LDL-TG. Is hydrogen peroxide measured in mg/dl, or is some kind of unclaimed calculation being performed to then tell if the level of LDL-Tg falls in the claimed range (17mg/dl to 40mg/dl or above)? This is unclear and requires correction.
Further for Claim 1 & 8 step b), and Claim 4, it is unclear what applicant is doing. Applicant seems to be treating the sample with an enzyme in the presence of a surfactant, removing hydrogen peroxide, then treating with the enzyme again, and then applicant measures the hydrogen peroxide…presumably, the hydrogen peroxide that was removed. First of all, this is unclear—is applicant measuring the removed hydrogen peroxide? If so, this part of the claim has antecedent basis issues. Otherwise, the claim is just unclear.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1 & 3-8 are rejected under 35 U.S.C. 103(a) as being obvious over HOEFNER in US 20180011094  in view of OHTA in US 20150132834.
With respect to Claims 1,3, & 7- 8, HOEFNER et al. teach of methods for assessment of cardiovascular disease (CVD) risk in a patient comprising comparing pre-heparin LPL (lipoprotein lipase) levels which are associated with protection from CVD to remnant lipoprotein cholesterol (RLP-C) and/or remnant lipoprotein triglyceride content (RLP-Tg)(remnant lipoprotein triglyceride= LDL-TG as applicant instantly claims). HOEFNER et al. further teach of a method for measuring cholesterol in remnant-like lipoprotein, comprising measuring cholesterol in the lipoprotein by measuring hydrogen peroxide or a reduced coenzyme obtained by allowing a cholesterol esterase and a cholesterol oxidase or a cholesterol dehydrogenase to act on a test sample containing a lipoprotein(paragraph 0048), and also of treating with a surfactant to help with measurement(paragraph 0005). HOEFNER et al. further teach that RLP(remnant 
	OHTA et al. teach of a method of quantifying LDL-TG (abstract), and of its association with disease (specifically heart or liver disease) (paragraph 0002-0003). OHTA et al. also teach of measuring serum samples for the levels of LDL-TG (paragraph 0063-0067), and specifically of measuring samples with the claimed levels of LDL-TG(paragraphs 0067 & 0074 & Table II). It would have been obvious to one of ordinary skill to  measure LDL-TG at the levels as is done in the method of OHTA in the method of HOEFNER due to the need in the art for better methods of measuring/quantifying LDL-TG due to the known association of LDL-TG with diseases and the need in the art to further study (OHTA, paragraphs 0002-0005).
	With respect to Claim 4, OHTA et al. teach of removing/eliminating hydrogen peroxide (abstract, paragraphs 0010-0011, 0024-0027).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the prior art OHTA mainly. OHTA et al. is used however only as a secondary reference in the new rejection and HOEFNER et al. is used as the primary reference as is thought to cure any purported deficiencies with respect to applicant’s arguments about OHTA.
The prior 101 rejection has been overcome due to the instantly made amendments.
With respect to the 112 rejections, they are maintained as the claims are still slightly confusing/unclear…however progress has been made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797